Citation Nr: 0020021	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's nonservice-connected disability pension on 
behalf of his dependent minor children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied an increase 
in the apportionment awarded to the appellant on behalf of 
the veteran's dependent minor children.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Need on the part of the appellant has been demonstrated, 
but an increased apportionment of the nonservice-connected 
disability pension would cause undue hardship for the 
veteran.


CONCLUSION OF LAW

An increased apportionment of the veteran's nonservice-
connected disability pension is not warranted.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been awarded an apportionment of $285 from 
the veteran's nonservice-connected disability pension 
benefits.  Before she may be awarded an increase in that 
apportionment, need must be shown.  The appellant has custody 
of three of the veteran's children, one born September 30, 
1980, and two born September 25, 1985.  

In November 1997 the appellant submitted a claim for an 
increase in her apportionment award.  She submitted documents 
indicating that a court had decreed that she should be 
receiving $335 per month.  A December 1997 report of contact 
reflects that the appellant reported that her income 
consisted of $285 from VA and $240 from Welfare, for a total 
of $525.  Her expenses included $350 for food, $250 for 
utilities, $150 for clothes, $60 for medicine, and $300 for 
school supplies, for a total of $1,110.

In response to a request for information concerning the 
veteran's income and expenses, he indicated that his income 
consisted of $906 from VA pension.  His monthly expenses 
consisted of $300 for rent, $450 for food, $36 for Island 
Finance, $80 for another child, $30 for travel, $80 for 
clothing, $8 for laundry, and $12 for medicines, for a total 
of $996.  

During a personal hearing in March 1999, the appellant 
indicated that her income consisted of $285 from the VA 
apportionment and she indicated that she had earned income, 
after deductions, of $800 per month.  She indicated that her 
expenses exceeded her monthly income by $200 to $250.

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
amount of capital, VA benefits payable, other resources and 
income of the veteran and those dependents in whose behalf 
apportionment is claimed, as well as special needs of the 
veteran and his or her dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved and 
ordinarily apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Whether or not the veteran is fulfilling his obligation with 
respect to any court-ordered support is not controlling in 
determining whether or not an increased apportionment of his 
nonservice-connected disability pension is in order.  
Although the appellant's income apparently increased during 
the appeal period, as well as one of the veteran's minor 
children in the appellant's custody reaching age 18 during 
the course of the appeal, the Board concludes that in light 
of the appellant's testimony with respect to her expenses 
exceeding her income, need on the part of the appellant has 
been shown.  

However, it must also be shown that an apportionment would 
not cause undue hardship to the veteran.  The evidence shows 
that the veteran's expenses also exceed his income.  The 
record reflects that the veteran reported paying $80 per 
month for a separate child, not in the appellant's custody, 
that has reached the age of 18 during the appeal.  However, 
even after reducing the $80 expense from the veteran's 
expenses, his monthly expenses still exceed his monthly VA 
income.  The Board also observes that at the time the 
veteran's two separate children reached the age of 18 during 
1998 his pension decreased.  The veteran is permanently and 
totally disabled and his income and resources appear to be 
fixed.  On the basis of this analysis, the Board concludes 
that increasing the apportionment of the veteran's 
nonservice-connected disability pension to the appellant 
would result in causing him undue hardship.  Therefore, an 
increased apportionment may not be awarded.  38 U.S.C.A. 
§ 5307; 38 C.F.R. § 3.451.


ORDER

An increased apportionment of the veteran's nonservice-
connected disability pension on behalf of his dependent minor 
children in the appellant's custody is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

